Hamilton, J.
The plaintiff in error, who was plaintiff below, filed her action July 11, 1923, seeking a divorce from the defendant.
It appears from the record that the plaintiff was 18 years of age on March 7, 1923, preceding the filing of the petition for divorce. At the time of the filing of her petition for divorce she was of legal age, under the then statute (Section 8023, General Code), and could rightfully maintain her *298action. On April 5, 1923, the Legislature amended the statute, making 21 years of age the majority for all persons, both male and female, thus changing the age of majority of females from 18 to 21 years. This act took effect July 18, 1923, which was seven days subsequent to the filing of her suit.
In October, 1923, the case was called for trial, whereupon the trial court dismissed the action on the ground that the plaintiff was at the time of the calling of the case for trial under 21 years of age, and had no right to prosecute the action, being a minor.
From this judgment of dismissal, plaintiff prosecutes error to this court, claiming the right to prosecute the action.
As above stated, at the time of the filing of the action for divorce, the plaintiff was of legal age. The amendment to the majority statute took effect subsequent to the filing of the action.
Section 26 of the general provisions of the General Code reads:
“"Whenever a statute is repealed or amended, such repeal or amendment shall in no manner affect pending actions, prosecutions, or proceedings, ■ # * #
dearly this statute means .'what it says and is applicable to the case under consideration. It follows that the amended statute, relating to the majority age, had m> application to the pending suit, and the trial court committed error in dismissing the cáse on the ground that the plaintiff was a minor under the law and had no right to prosecute the action.
The judgment of the trial court will be reversed *299and the cause remanded with instructions to reinstate, and for further proceedings according to law.
Judgment reversed and cause remanded.,
Gushing and Buchwalter, JJ., concur.